Citation Nr: 0840582	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to a compensable disability rating for cyst 
of the right ovary prior to July 22, 2005.

3.  Entitlement to a compensable disability rating for post-
operative right oopherectomy due to right ovarian (dermoid) 
cysts, from November 1, 2005.

4. Entitlement to a compensable disability rating for 
multiple abdominal wall scars.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2004.  

The matters of entitlement to service connection for right 
knee disability and entitlement to a compensable disability 
rating for the ovarian cyst come to the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in April 2005, a statement 
of the case was issued in May 2005, and a substantive appeal 
was received in July 2005.  

With regard to the ovarian issue, a November 2005 rating 
decision assigned a 100 percent temporary disability rating 
from July 22, 2005 to October 31, 2005.  Thus, this period is 
excluded from consideration in evaluating the disability on 
appeal.  Moreover, due to the removal of the ovary, the 
rating criteria for the period prior to July 22, 2005, differ 
from the applicable criteria for the period effective 
November 1, 2005.

The matter of entitlement to a compensable disability rating 
for multiple abdominal wall scars comes to the Board from a 
June 2006 rating decision of the VA RO.  A notice of 
disagreement was filed in September 2006, a statement of the 
case was issued in November 2006, and a substantive appeal 
was received in December 2006.

The veteran failed to appear at a hearing before the Board in 
September 2008.  Accordingly, the hearing request is deemed 
as withdrawn. 38 C.F.R. § 20.704 (2008).




FINDINGS OF FACT

1.  The competent evidence does not demonstrates any current 
right knee disability.

2.  Prior to July 22, 2005, cyst of the right ovary did not 
require continuous treatment.  

3.  For the period from November 1, 2005, there is no 
evidence of complete removal of both ovaries.  

4.  The veteran's multiple scars of the abdominal wall are 
not deep and do not cause limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); there are 
no superficial scars that cause limited motion, in an area or 
areas of 144 square inches (929 square centimeters) or 
greater; there are no superficial scars that are unstable or 
painful on examination; there are no scars that cause 
limitation of function of any affected part.  


CONCLUSIONS OF LAW

1.   A right knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  The criteria for a compensable disability rating prior to 
July 22, 2005, for cyst of the right ovary have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.116, 
Diagnostic Code 7615 (2008).

3.  The criteria for a compensable disability rating from 
November 1, 2005, for post-operative right oophorectomy due 
to right ovarian (dermoid) cyst have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.116, Diagnostic Code 
7619 (2008).

4.  The criteria for a compensable disability rating for 
multiple scars of the abdominal wall have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claims arise from her 
disagreement with the initial evaluations assigned following 
the grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in November 2004 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence. 

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
regard, the evidence of record contains the veteran's partial 
service medical records.  The Board acknowledges that the 
veteran's complete service medical records are not on file.  
Due to the missing service medical records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains reports of several VA 
examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and her representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

Service Connection Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records dated in August 2004 reflect that 
the veteran was assessed with right knee patellar pain 
syndrome with on onset in November 2001.  There are no other 
service treatment records related to the right knee.  

Following separation from active service, the veteran 
underwent a VA examination in September 2005.  She reported 
developing pain in her right knee after basic training.  She 
stated that it was usually present after running in the 
evening and would subside after about two days.  She reported 
occasional intermittent pain in her knee.  She denied any 
increased limitations with flare-ups or repetitive motion, 
instability, incoordination, excess fatigability, or weakened 
movements.  

Upon physical examination, the cruciates and collaterals 
appeared to be intact.  The veteran underwent an x-ray on the 
right knee.  X-ray findings revealed no fractures 
dislocations, effusions, or chondrocalinosis.  Joint spaces 
were maintained and the bony densities were unremarkable.  
The examiner found no limitations from pain, fatigue, or lack 
of endurance.  There was no weakness in her leg and the major 
impact was intermittent pain.  The examiner diagnosed a right 
knee sprain and made no diagnosis of patellar tendonitis of 
the right knee.  

Based on the VA outpatient treatment records and September 
2005 examination, there is no competent evidence of current 
right knee disability.  The September 2005 VA examiner made 
no diagnosis other than right knee sprain.  The veteran has 
otherwise not identified or submitted any medical evidence 
which reflects a current right knee disability.  As such, in 
the absence of proof of a present disability, there can be no 
valid claim of service connection.  As there is no evidence 
of a current disability, it is unnecessary for the Board to 
reach the question of etiology of the claimed right knee 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Increased Rating Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Ovaries
Criteria & Analysis

A March 2005 rating decision granted service connection for 
cyst on the right ovary and assigned a noncompensable 
disability rating effective September 11, 2004 under 
Diagnostic Code 7615.  The veteran expressed disagreement 
with that initial evaluation.  A November 2005 rating 
decision assigned a 100 percent disability rating effective 
July 22, 2005 and a noncompensable disability rating 
effective November 1, 2005 under Diagnostic Code 7619.  

Diagnostic Code 7615 provides that a 0 percent evaluation is 
assigned for disease, injury, or adhesions of the ovary with 
symptoms that do not require continuous treatment.  A 10 
percent evaluation is assigned for symptoms that require 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 
7615 (2008).

Diagnostic Code 7619 provides that the removal of an ovary 
will warrant a 100 percent rating for three months after 
removal.  Thereafter, complete removal of both ovaries will 
result in a 30 percent rating.  Removal of one ovary with or 
without partial removal of the other warrants a 
noncompensable rating.  See 38 C.F.R. § 4.116, Diagnostic 
Code 7619 (2008).

Compensable Rating prior to July 22, 2005

The veteran underwent a VA examination in December 2004.  She 
reported an ultrasound showed that she had a right ovarian 
cyst measuring 4 by 4 by 3 centimeters.  Since the veteran 
was pregnant, no further tests were done.  She reported pain 
on the right side of her lower abdomen as well as occasional 
sudden pain while sitting or in the night and that she would 
have to get up from her sleep because of the pain.  She 
stated that she continued to have some morning ache, as well 
as aches from walking.  

Following physical examination, the examiner diagnosed a 
right ovarian cyst.  

Prior to July 22, 2005, the criteria for a compensable 
disability rating for cyst of the right ovary have not been 
met.  Although the veteran was diagnosed with a right ovarian 
cyst, there is no evidence that the right ovarian cyst 
required continuous treatment.  

The preponderance of the evidence is against the claim for a 
compensable rating, there is no doubt to be resolved, and a 
compensable rating for the period prior to July 22, 2005 is 
not warranted.  

Compensable Rating from November 1, 2005

As noted above, Diagnostic Code 7619 provides that the 
removal of an ovary will warrant a 100 percent rating for 
three months after removal.  

Private medical records from Arlington Medical Center dated 
in July 2005 reflect that the veteran underwent laparoscopy 
with right oophorectomy.  The examiner diagnosed right 
dermoid cyst of the ovaries.  

The veteran underwent a VA examination in August 2005.  The 
examiner noted that the veteran's right ovary was removed.  
Following physical examination, the examiner diagnosed post-
operative right oophorectomy due to dermoid/small bulge in 
the right abdominal incision exacerbated by the veteran's 
weight lifting activities.  

From November 1, 2005, the criteria for a compensable 
disability rating for post-operative right oophorectomy due 
to right ovarian (dermoid) cyst have not been met.  Although 
the veteran had her right ovary removed in July 2005, there 
is no evidence of complete removal of both ovaries.  

The preponderance of the evidence is against the claim for a 
compensable rating, there is no doubt to be resolved, and a 
compensable rating for the period from November 1, 2005 is 
not warranted.  

With regard to the appeal periods prior to July 22, 2005 and 
from November 1, 2005, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  The veteran 
has not been hospitalized for her ovarian issue during the 
periods prior to July 22, 2005 and from November 1, 2005.  
The effect of her ovarian issue on her ability to hold 
employment appears to be contemplated by the currently 
assigned noncompensable disability rating.  Therefore, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Multiple Scars of the Abdominal Wall

Criteria & Analysis

A June 2006 rating decision granted service connection for 
multiple scars of the abdominal wall and assigned a 
noncompensable disability rating effective July 22, 2005 
under Diagnostic Code 7805.  The veteran expressed 
disagreement with that initial evaluation. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters) are rated 10 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
square centimeters) or greater, are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 
C.F.R.§ 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10 percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. 
§ 4.118.  Diagnostic Code 7804 also directs the rater to see 
38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The veteran underwent a VA examination in June 2006.  The 
examiner noted that the veteran was operated on in July 2005 
for removal of a right ovarian cyst.  At that time, she did 
not show any evidence of tumor involvement on the left side.  

Upon physical examination, the abdomen showed a scar in the 
right lower quadrant that was horizontally placed, measuring 
2 centimeters, which was well-healed.  The scar was not 
tender.  There was no adherence.  The texture was normal.  
There was no skin breakdown and no elevation or depression.  
There was no underlying tissue loss.  There was no edema or 
keloid formation.  The scar was lighter in color than 
adjacent skin.  There was no disfigurement and no limitation 
of function by this scar.  There was another scar overlying 
the umbilicus that was horizontally placed, measuring 1.5 
centimeters.  It was not tender.  There was no adherence.  
The texture was normal.  There was no skin breakdown and no 
depression.  There was no underlying tissue loss.  There was 
no edema or keloid formation.  The scar was white in color.  
The disfigurement was that there was almost complete loss of 
the umbilicus, but there was no limitation of function by 
this scar.  There was still another scar just above the 
pelvic brim, horizontally placed, measuring 1 centimeter.  It 
was not tender.  There was no adherence.  The texture was 
normal.  There was no skin breakdown and no depression.  
There was no underlying tissue loss.  There was no edema or 
keloid formation.  The scar was white in color.  There was no 
disfigurement and no limitation of function by this scar.  
The examiner diagnosed multiple scars of the abdominal wall 
with no associated disability.  

Applying the relevant Diagnostic Codes, the Board finds that 
the criteria for a compensable disability rating have not 
been met.  There are no scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 square centimeters).  There are no superficial scars that 
do not cause limited motion, in an area or areas of 144 
square inches (929 square centimeters) or greater.  There are 
no superficial scars that are unstable or painful on 
examination.  Finally, there are no scars that cause 
limitation of function of affected part.  For example, the 
June 2006 VA examiner found that the scars measured 4.5 
centimeters total and no scars had underlying tissue loss or 
skin breakdown.  The examiner also found that the scars were 
not tender.  Finally, the examiner found that there was no 
limitation of function caused by any of the scars.  

The preponderance of the evidence is against the claim for a 
compensable rating; there is no doubt to be resolved; and a 
compensable rating is not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for her abdominal scarring.  The effect of her abdominal 
scarring on her ability to hold employment appears to be 
contemplated by the currently assigned noncompensable 
disability rating.  Therefore, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Service connection for right knee disability is not 
warranted.  

Entitlement to a compensable disability rating for cyst of 
the right ovary prior to July 22, 2005 is not warranted.  

Entitlement to a compensable disability rating for post-
operative right oophorectomy due to right ovarian (dermoid) 
cyst from November 1, 2005 is not warranted.  

Entitlement to a compensable disability rating for multiple 
abdominal wall scars is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


